

116 HR 3457 IH: 1969 New York Mets Stamp Act
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3457IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. King of New York (for himself, Mr. Suozzi, and Mr. Engel) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Postmaster General to issue a forever stamp honoring the 1969 New York Mets on the
			 50th Anniversary of their World Series victory.
	
 1.Short titleThis Act may be cited as the 1969 New York Mets Stamp Act. 2.FindingsThe Congress finds the following:
 (1)The New York Mets, having proudly represented the State of New York in professional baseball since 1962, won their first World Series title in 1969.
 (2)The 1969 New York Mets overcame a stumbling 7 years since their creation to win 100 games. (3)The 1969 New York Mets bested the Chicago Cubs led by 3 future Hall-of-Famers to win the Eastern Division.
 (4)The 1969 New York Mets somehow swept an Atlanta Braves team led by Hammerin’ Hank Aaron to win their first National League Championship.
 (5)The 1969 New York Mets masterfully managed to defeat the intimidating American League Champion Baltimore Orioles, led by the fearsome Robinson duo of Frank and Brooks, in 5 games.
 (6)The 1969 New York Mets’ victory was so unexpected they came to be nicknamed the Miracle Mets. (7)A country struggling through the Vietnam War was given optimism by the characters that were the 1969 New York Mets, whose success provided New York City with a much needed opportunity to celebrate.
 (8)Ex-Marines Tom The Franchise Seaver and Gil Hodges steeled the team through thick and thin to bring a championship to a city in desperate need.
 (9)The slugging of the likes of Ed Kranepool, Art Shamsky, Ron Swoboda, Cleon Jones, and Donn Clendenon led the unrivaled offense of the 1969 New York Mets.
 (10)The arms of the likes of Tom The Franchise Seaver, Jerry Koosman, Nolan Ryan, Jim McAndrew, Tug McGraw, and Gary Gentry worked to overpower hitters for the 1969 New York Mets.
 (11)The leadership of Gil Hodges of the 1969 New York Mets will forever be unrivaled in Major League Baseball history.
 (12)50 years later the effect of the 1969 New York Mets on the city of New York, the State of New York, and the entire country has not been forgotten.
 (13)The 1969 New York Mets continue to serve as a reminder of why baseball will forever be America’s pastime.
			3.1969 New York Mets stamp
 (a)In generalIn order to honor the 1969 New York Mets upon the 50th anniversary of their World Series victory, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose that depicts the 1969 New York Mets.
 (b)Definition of definitive stampFor the purposes of this Act, the term forever stamp means a definitive stamp that— (1)meets the postage required for first-class mail up to one ounce in weight; and
 (2)retains full validity for that purpose even if the rate of that postage is later increased. (c)Effective dateThe stamp described in subsection (a) shall be issued as soon as practicable after the date of the enactment of this Act.
			